Citation Nr: 0600055	
Decision Date: 01/04/06    Archive Date: 01/19/06

DOCKET NO.  03-27 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES


1.  Entitlement to service connection for pyelonephritis.

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

3.  Entitlement to service connection for phlebitis and edema 
of the legs.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1972 to 
December 2001.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Service medical records, including a March 1999 examination 
showed that the veteran had microscopic hematuria.  A 
February 2000 record showed that follow-up was necessary for 
deep vein thrombosis and a letter from the Commander of 
Flight Medicine Flight that same month indicated that the 
veteran needed to fly business class to have sufficient space 
to optimize circulation of his lower extremities to minimize 
the risk of deep venous thrombosis.  An October 2001 entry 
revealed a diagnosis of GERD with a 2 year history of self 
medication.  

An August 2001 predischarge VA examination found that the 
veteran developed swelling in his legs and was at constant 
risk for developing deep vein thrombus.  The examination also 
showed that the veteran had benign prostate hypertrophy, 
subjective findings indicated problems with urination - 
decreased flow and a history of microhematuria (believed due 
to be to hypertension).  

A July 2003 letter from a Foreign Medical Officer, who 
treated the veteran from January 2002 to March 2003 at the 
U.S. Embassy in Nigeria, stated that the veteran had been on 
antibiotics for a urinary tract infection.  The veteran was 
on anti-malaria drugs since 1999 and continued use of the 
medication could result in kidney damage.  Although the 
veteran's tenderness on palpation over the kidney resolved, 
there may be a need for continued possible treatment.  This 
letter also showed that the veteran was treated for GERD, 
chronic joint pain, and lower leg circulatory problems since 
February 2000.  There was puffiness and tenderness in the 
calf and lower legs, and the veteran was considered to be at 
high risk for deep venous thrombosis and edema due to the 
history and long term necessity of restricted travel 
conditions while in the military service which resulted in 
restricted and poor circulation. 

Under the circumstances of this case, the Board believes that 
VA examinations are warranted to determine whether the 
veteran currently has pyelonephritis, GERD, and 
phlebitis/edema of the legs, as well as the nature and 
etiology of his disorders.  

Accordingly, this matter is remanded to the RO for the 
following:

1.  The veteran should be scheduled for 
appropriate VA examinations to ascertain 
the nature and etiology of the claimed 
pyelonephritis, GERD, and phlebitis/edema 
of the legs.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner in connection 
with the examinations.  All clinical and 
any special test findings should be 
clearly reported.  After reviewing the 
claims file (to specifically include 
service medical records) and examining 
the veteran, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that any current 
pyelonephritis, GERD, and phlebitis/edema 
of the legs are related to service.  A 
detailed rationale for all opinions 
expressed should be furnished.

2.  After completion of the above and any 
other development deemed necessary, the 
RO should review the expanded record and 
determine if the benefit sought can be 
granted.  Unless the benefits sought are 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.


The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


